Citation Nr: 1204781	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  10-06 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1953 to April 1966. 

This case comes before the Board of Veterans' Appeals  (the Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which continued the noncompensable (zero percent) evaluation for the Veteran's service-connected left ear hearing loss disability.  In August 2011, the Veteran presented testimony in a Travel Board hearing before the undersigned and a copy of the transcript has been associated with the claims folder.  Then in October 2011, the Board remanded this matter for further development.  During the pendency of this appeal, in a December 2011 rating decision, the RO granted service connection for right ear hearing loss disability and combined the issue with left ear hearing loss disability, already on appeal before the Board, and recharacterized the issue as bilateral hearing loss disability.  The RO increased the evaluation for bilateral hearing loss disability to 10 percent disabling effective November 17, 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal for an increased evaluation for bilateral hearing loss disability be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal for an increased evaluation for bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).

In a January 2012 letter, the Veteran's representative indicated that the Veteran "expressed satisfaction with his current total disability rating and no longer wishes to appeal the rating assigned for his hearing loss.  .  . withdraws from consideration all appeals currently before the Board."  Because the Veteran has clearly indicated his wish to withdrawal the appeal as to the claim for an increased evaluation for bilateral hearing loss disability, there remains no allegation of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2011).  Under 38 U.S.C.A. 
§ 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review this appeal and it is therefore dismissed.


ORDER

The claim for an increased evaluation for bilateral hearing loss disability is dismissed. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


